Title: From John Adams to William Short, 30 August 1785
From: Adams, John
To: Short, William


          
            Sir
            Grosvenor Square Westminster August 30: 1785
          
          I have received your Favour of the 23. and I hope e’er this time the Baron has received Orders to Sign in both Languages. This is a favourite Point with me; but yet I would not make it a Sine qua non. I would urge it with decency, but give it up at last if it could not be [avoid]ed. Our Treaty with France is in English and French. That with [Ho]lland is in English and Dutch, and neither made any objection to it.
          I am Sorry you did not inclose me a List of the Errata: I have a Copy in both Languages, taken while you was here. I Should be obliged to you for a Copy by the next Post. My Regards to Mr Madam & Miss Dumas. I am too ill, of a violent Cold, to write him to day. I will Send his Letters to N. York by Mr Storer, who will Sail next Week. With great Esteem, I have the / Honour to be, Sir your most obedient / and most humble servant
          
            John Adams.—
          
        